Citation Nr: 1119852	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  05-03 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for residuals of a gunshot wound of the right axilla, Muscle Group I, from September 30, 2004, to June 21, 2007.  

2.  Entitlement to an increased rating for residuals of a gunshot wound of the right axilla, Muscle Group I, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to December 1968 and from July 1969 to September 1978.  

By its decision, dated in July 2008, the Board of Veterans' Appeals (Board) increased the rating assigned for the residuals of a gunshot wound of the right axilla, Muscle Group I, from 10 percent to 20 percent for the period from September 30, 2004, to June 21, 2007.  In addition, the Board remanded to the VARO in Denver, Colorado, through the VA's Appeals Management Center (AMC) in Washington, DC, the issue of the Veteran's entitlement to an increased rating for residuals of a gunshot wound of the right axilla, Muscle Group I, so that additional development could be undertaken.  Following the AMC's attempts to complete the actions sought by the Board through its remand, that portion of the case has been returned to the Board for further review.  

As for the claim for increase for residuals of a gunshot wound of the right axilla, Muscle Group I, for the period from September 2004 to June 2007, the Veteran appealed the Board's July 2008 decision relating thereto to the U.S. Court of Appeals for Veterans Claims (Court).  The parties to the appeal before the Court thereafter jointly moved the Court to vacate that portion of the Board's decision that denied a rating in excess of 20 percent for the period in question and remand the matter to the Board for additional actions.  By its January 2010 order, the Court granted the parties' motion, while dismissing any other issue appealed.  The case has since been returned to the Board for further consideration.  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.

REMAND

The record reflects that in April 2008 the Veteran was afforded a hearing before the Board, sitting at the RO.  That hearing was conducted before a Veterans Law Judge that is no longer employed by the Board and notice of this fact was furnished to the Veteran by the Board through its written correspondence of November 2010, wherein the Veteran was offered the opportunity to appear and offer testimony before a Veterans Law Judge that would decide the issues on appeal.  By his response, received by the Board in January 2011, the Veteran specifically requested an additional hearing before the Board, sitting at the Denver RO.  Remand to effectuate the Veteran's hearing request is thus required, and it is noted that any of the actions sought by the Court are deferred, pending the conduct of the requested Board hearing.  

Accordingly, this case is REMANDED for the following action:

The Veteran should be scheduled for a hearing before the Board, sitting at the Denver RO, as soon as possible as to the matters herein on appeal.  Written notice of the date, time, and location of the scheduled hearing should be provided to the Veteran at his current address of record in advance of any such hearing and a copy of such notice should be included in the claims folder.

Thereafter, after completing any further actions needed, the case should be returned to the Board.  The appellant has the right to submit additional evidence and argument on the matter(s) the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of this remand is to preserve the appellant's due process rights.  No inference should be drawn as to the outcome of this matter by the action herein requested.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


